Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 1 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 2 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 3 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 4 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 5 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 6 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 7 of 8
Case 3:19-cv-01231 Document 1 Filed 03/13/19 Page 8 of 8




                         11           March
Case 3:19-cv-01231 Document 1-1 Filed 03/13/19 Page 1 of 4   Exhibit 1
Case 3:19-cv-01231 Document 1-1 Filed 03/13/19 Page 2 of 4
Case 3:19-cv-01231 Document 1-1 Filed 03/13/19 Page 3 of 4
Case 3:19-cv-01231 Document 1-1 Filed 03/13/19 Page 4 of 4
Case 3:19-cv-01231 Document 1-2 Filed 03/13/19 Page 1 of 3   Exhibit 2
Case 3:19-cv-01231 Document 1-2 Filed 03/13/19 Page 2 of 3
Case 3:19-cv-01231 Document 1-2 Filed 03/13/19 Page 3 of 3
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 1 of 19   Exhibit 3
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 2 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 3 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 4 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 5 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 6 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 7 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 8 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 9 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 10 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 11 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 12 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 13 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 14 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 15 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 16 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 17 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 18 of 19
Case 3:19-cv-01231 Document 1-3 Filed 03/13/19 Page 19 of 19
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 1 of 6   Exhibit 4
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 2 of 6
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 3 of 6
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 4 of 6
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 5 of 6
Case 3:19-cv-01231 Document 1-4 Filed 03/13/19 Page 6 of 6
                                                             Exhibit 5
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 1 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 2 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 3 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 4 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 5 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 6 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 7 of 8
Case 3:19-cv-01231 Document 1-5 Filed 03/13/19 Page 8 of 8
Case 3:19-cv-01231 Document 1-6 Filed 03/13/19 Page 1 of 5   Exhibit 6
Case 3:19-cv-01231 Document 1-6 Filed 03/13/19 Page 2 of 5
Case 3:19-cv-01231 Document 1-6 Filed 03/13/19 Page 3 of 5
Case 3:19-cv-01231 Document 1-6 Filed 03/13/19 Page 4 of 5
Case 3:19-cv-01231 Document 1-6 Filed 03/13/19 Page 5 of 5
Case 3:19-cv-01231 Document 1-7 Filed 03/13/19 Page 1 of 3   Exhibit 7
Case 3:19-cv-01231 Document 1-7 Filed 03/13/19 Page 2 of 3
Case 3:19-cv-01231 Document 1-7 Filed 03/13/19 Page 3 of 3
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 1 of 17   Exhibit 8
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 2 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 3 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 4 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 5 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 6 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 7 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 8 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 9 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 10 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 11 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 12 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 13 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 14 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 15 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 16 of 17
Case 3:19-cv-01231 Document 1-8 Filed 03/13/19 Page 17 of 17
                                                             Exhibit 9
Case 3:19-cv-01231 Document 1-9 Filed 03/13/19 Page 1 of 3
Case 3:19-cv-01231 Document 1-9 Filed 03/13/19 Page 2 of 3
Case 3:19-cv-01231 Document 1-9 Filed 03/13/19 Page 3 of 3
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 1 of 20   Exhibit 10
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 2 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 3 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 4 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 5 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 6 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 7 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 8 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 9 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 10 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 11 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 12 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 13 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 14 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 15 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 16 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 17 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 18 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 19 of 20
Case 3:19-cv-01231 Document 1-10 Filed 03/13/19 Page 20 of 20
Case 3:19-cv-01231 Document 1-11 Filed 03/13/19 Page 1 of 3   Exhibit 11
Case 3:19-cv-01231 Document 1-11 Filed 03/13/19 Page 2 of 3
Case 3:19-cv-01231 Document 1-11 Filed 03/13/19 Page 3 of 3
           Case 3:19-cv-01231 Document 1-12 Filed 03/13/19 Page 1 of 2                              Exhibit 12



                   81,7('67$7(6'(3$570(172)$*5,&8/785(
                             )$506(59,&($*(1&<
                                        0XxR]5LYHUD$YH
                                        3OD]D%OGJ6XLWH
                                          6DQ-XDQ35

%RUURZHU'H-HVXV5H\HV-RVH/                                   $JHQF\&ODLP1R

                                      Certification of Indebtedness

,/LKD6iQFKH]RIOHJDODJHPDUULHGDUHVLGHQWRI0D\DJXH]3XHUWR5LFRLQP\RIILFLDOFDSDFLW\
DV )DUP /RDQ 3URJUDP 6XSSRUW 6SHFLDOLVW RI WKH )DUP 6HUYLFH $JHQF\ )6$ 8QLWHG 6WDWHV
'HSDUWPHQWRI$JULFXOWXUH86'$VWDWHWKDW

   x   7KH ERUURZHU¶V LQGHEWHGQHVV DV RI  LV DV VKRZQ LQ WKH IROORZLQJ 6WDWHPHQW RI
       $FFRXQWDFFRUGLQJWRLQIRUPDWLRQREWDLQHGIURPDOODYDLODEOHUHFRUGVDWWKH86'$)DUP
       6HUYLFH$JHQF\
                                     Statement of Account
            /RDQ1XPEHU                               
            7\SHRI/RDQ                              )DUP2ZQHUVKLS)2
            'DWHRI/RDQ                              
                                                         VW 3URPLVVRU\ 1RWH  
            2ULJLQDO/RDQ$PRXQW                        QG 3URPLVVRU\1RWH
                                                         UG3URPLVVRU\1RWH
            &RQVROLGDWHG/RDQ$PRXQW                  
            ,QWHUHVW5DWH                             
            'DLO\,QWHUHVW$FFUXDO                    
            3ULQFLSDO%DODQFH                         
            8QSDLG,QWHUHVW                           
            0LVFHOODQHRXV&KDUJHV                    
            7RWDO%DODQFH                             
            $PRXQW'HOLQTXHQW                         
            /DVW9ROXQWDU\3D\PHQW'DWH               




                                                                                             Page  of 2
           Case 3:19-cv-01231 Document 1-12 Filed 03/13/19 Page 2 of 2



            Loan Number                            44-01
            Type of Loan                           Operating Loan (OL)
            Date of Loan                           11/12/1996
            Original Loan Amount                   $5,000.00
            Interest Rate                          5.00%
            Daily Interest Accrual                 $0.4591
            Principal Balance                      $3,351.37
            Unpaid Interest                        $
            Miscellaneous Charges:                 $0.00
            Total Balance                          $
            Amount Delinquent                      $
            Years Delinquent                       Fully Mature


   x   The information in the above Statement of Account in affiant’s opinion is a true and correct
       statement of the aforementioned account and to this date remains due and unpaid.
   x   The defendant is neither a minor, nor incompetent, nor in the military service of the United
       States of America.
   x   The above information is true and correct to the best of my knowledge and belief, and is
       made under penalty of perjury as allowed by 28 U.S.C. 1746.




Liha Sánchez
FLP Support Specialist
0//201




                                                                                Page 2 of 2
                                                                                                                                                                                   Exhibit 13
                              Case 3:19-cv-01231 Document 1-13 Filed 03/13/19 Page 15HVXOWV
                                                                                     of 4DV RI  )HE  30
'HSDUWPHQW RI 'HIHQVH 0DQSRZHU 'DWD &HQWHU
                                                                                                                                                                                          6&5$ 




661                           ;;;;;
%LUWK 'DWH
/DVW 1DPH                     '( -(686 5(<(6
)LUVW 1DPH                    -26(
0LGGOH 1DPH                   /8,6
6WDWXV $V 2I                  )HE
&HUWLILFDWH ,'                33:1'5;-=*0

                                                                                2Q $FWLYH 'XW\ 2Q $FWLYH 'XW\ 6WDWXV 'DWH

            $FWLYH 'XW\ 6WDUW 'DWH                               $FWLYH 'XW\ (QG 'DWH                                          6WDWXV                                 6HUYLFH &RPSRQHQW
                    1$                                                   1$                                                     1R                                          1$
                                                      7KLV UHVSRQVH UHIOHFWV WKH LQGLYLGXDOV
 DFWLYH GXW\ VWDWXV EDVHG RQ WKH $FWLYH 'XW\ 6WDWXV 'DWH




                                                                        /HIW $FWLYH 'XW\ :LWKLQ  'D\V RI $FWLYH 'XW\ 6WDWXV 'DWH

            $FWLYH 'XW\ 6WDUW 'DWH                               $FWLYH 'XW\ (QG 'DWH                                          6WDWXV                                 6HUYLFH &RPSRQHQW
                    1$                                                   1$                                                     1R                                          1$
                                         7KLV UHVSRQVH UHIOHFWV ZKHUH WKH LQGLYLGXDO OHIW DFWLYH GXW\ VWDWXV ZLWKLQ  GD\V SUHFHGLQJ WKH $FWLYH 'XW\ 6WDWXV 'DWH




                                                 7KH 0HPEHU RU +LV+HU 8QLW :DV 1RWLILHG RI D )XWXUH &DOO8S WR $FWLYH 'XW\ RQ $FWLYH 'XW\ 6WDWXV 'DWH

         2UGHU 1RWLILFDWLRQ 6WDUW 'DWH                       2UGHU 1RWLILFDWLRQ (QG 'DWH                                       6WDWXV                                 6HUYLFH &RPSRQHQW
                    1$                                                   1$                                                     1R                                          1$
                                            7KLV UHVSRQVH UHIOHFWV ZKHWKHU WKH LQGLYLGXDO RU KLVKHU XQLW KDV UHFHLYHG HDUO\ QRWLILFDWLRQ WR UHSRUW IRU DFWLYH GXW\



8SRQ VHDUFKLQJ WKH GDWD EDQNV RI WKH 'HSDUWPHQW RI 'HIHQVH 0DQSRZHU 'DWD &HQWHU EDVHG RQ WKH LQIRUPDWLRQ WKDW \RX SURYLGHG WKH DERYH LV WKH VWDWXV RI
WKH LQGLYLGXDO RQ WKH DFWLYH GXW\ VWDWXV GDWH DV WR DOO EUDQFKHV RI WKH 8QLIRUPHG 6HUYLFHV $UP\ 1DY\ 0DULQH &RUSV $LU )RUFH 12$$ 3XEOLF +HDOWK DQG
&RDVW *XDUG 7KLV VWDWXV LQFOXGHV LQIRUPDWLRQ RQ D 6HUYLFHPHPEHU RU KLVKHU XQLW UHFHLYLQJ QRWLILFDWLRQ RI IXWXUH RUGHUV WR UHSRUW IRU $FWLYH 'XW\




0LFKDHO 9 6RUUHQWR 'LUHFWRU
'HSDUWPHQW RI 'HIHQVH  0DQSRZHU 'DWD &HQWHU
 *LJOLQJ 5G
6HDVLGH &$ 
                         Case 3:19-cv-01231 Document 1-13 Filed 03/13/19 Page 2 of 4
7KH 'HIHQVH 0DQSRZHU 'DWD &HQWHU '0'& LV DQ RUJDQL]DWLRQ RI WKH 'HSDUWPHQW RI 'HIHQVH 'R' WKDW PDLQWDLQV WKH 'HIHQVH (QUROOPHQW DQG (OLJLELOLW\
5HSRUWLQJ 6\VWHP '((56 GDWDEDVH ZKLFK LV WKH RIILFLDO VRXUFH RI GDWD RQ HOLJLELOLW\ IRU PLOLWDU\ PHGLFDO FDUH DQG RWKHU HOLJLELOLW\ V\VWHPV

7KH 'R' VWURQJO\ VXSSRUWV WKH HQIRUFHPHQW RI WKH 6HUYLFHPHPEHUV &LYLO 5HOLHI $FW  86& $SS "  HW VHT DV DPHQGHG 6&5$ IRUPHUO\ NQRZQ DV
WKH 6ROGLHUV
 DQG 6DLORUV
 &LYLO 5HOLHI $FW RI  '0'& KDV LVVXHG KXQGUHGV RI WKRXVDQGV RI GRHV QRW SRVVHVV DQ\ LQIRUPDWLRQ LQGLFDWLQJ WKDW WKH
LQGLYLGXDO LV FXUUHQWO\ RQ DFWLYH GXW\ UHVSRQVHV DQG KDV H[SHULHQFHG RQO\ D VPDOO HUURU UDWH ,Q WKH HYHQW WKH LQGLYLGXDO UHIHUHQFHG DERYH RU DQ\ IDPLO\
PHPEHU IULHQG RU UHSUHVHQWDWLYH DVVHUWV LQ DQ\ PDQQHU WKDW WKH LQGLYLGXDO ZDV RQ DFWLYH GXW\ IRU WKH DFWLYH GXW\ VWDWXV GDWH RU LV RWKHUZLVH HQWLWOHG WR WKH
SURWHFWLRQV RI WKH 6&5$ \RX DUH VWURQJO\ HQFRXUDJHG WR REWDLQ IXUWKHU YHULILFDWLRQ RI WKH SHUVRQ
V VWDWXV E\ FRQWDFWLQJ WKDW SHUVRQ
V 6HUYLFH 6HUYLFH FRQWDFW
LQIRUPDWLRQ FDQ EH IRXQG RQ WKH 6&5$ ZHEVLWH
V )$4 SDJH 4 YLD WKLV 85/ KWWSVVFUDGPGFRVGPLOIDT[KWPO 4 ,I \RX KDYH HYLGHQFH WKH SHUVRQ
ZDV RQ DFWLYH GXW\ IRU WKH DFWLYH GXW\ VWDWXV GDWH DQG \RX IDLO WR REWDLQ WKLV DGGLWLRQDO 6HUYLFH YHULILFDWLRQ SXQLWLYH SURYLVLRQV RI WKH 6&5$ PD\ EH LQYRNHG
DJDLQVW \RX 6HH  86& $SS " F


7KLV UHVSRQVH UHIOHFWV WKH IROORZLQJ LQIRUPDWLRQ  7KH LQGLYLGXDO
V $FWLYH 'XW\ VWDWXV RQ WKH $FWLYH 'XW\ 6WDWXV 'DWH  :KHWKHU WKH LQGLYLGXDO OHIW $FWLYH
'XW\ VWDWXV ZLWKLQ  GD\V SUHFHGLQJ WKH $FWLYH 'XW\ 6WDWXV 'DWH  :KHWKHU WKH LQGLYLGXDO RU KLVKHU XQLW UHFHLYHG HDUO\ QRWLILFDWLRQ WR UHSRUW IRU DFWLYH
GXW\ RQ WKH $FWLYH 'XW\ 6WDWXV 'DWH


0RUH LQIRUPDWLRQ RQ $FWLYH 'XW\ 6WDWXV
$FWLYH GXW\ VWDWXV DV UHSRUWHG LQ WKLV FHUWLILFDWH LV GHILQHG LQ DFFRUGDQFH ZLWK  86& " G  3ULRU WR  RQO\ VRPH RI WKH DFWLYH GXW\ SHULRGV OHVV
WKDQ  FRQVHFXWLYH GD\V LQ OHQJWK ZHUH DYDLODEOH ,Q WKH FDVH RI D PHPEHU RI WKH 1DWLRQDO *XDUG WKLV LQFOXGHV VHUYLFH XQGHU D FDOO WR DFWLYH VHUYLFH
DXWKRUL]HG E\ WKH 3UHVLGHQW RU WKH 6HFUHWDU\ RI 'HIHQVH XQGHU  86& " I IRU SXUSRVHV RI UHVSRQGLQJ WR D QDWLRQDO HPHUJHQF\ GHFODUHG E\ WKH
3UHVLGHQW DQG VXSSRUWHG E\ )HGHUDO IXQGV $OO $FWLYH *XDUG 5HVHUYH $*5 PHPEHUV PXVW EH DVVLJQHG DJDLQVW DQ DXWKRUL]HG PRELOL]DWLRQ SRVLWLRQ LQ WKH
XQLW WKH\ VXSSRUW 7KLV LQFOXGHV 1DY\ 7UDLQLQJ DQG $GPLQLVWUDWLRQ RI WKH 5HVHUYHV 7$5V 0DULQH &RUSV $FWLYH 5HVHUYH $5V DQG &RDVW *XDUG 5HVHUYH
3URJUDP $GPLQLVWUDWRU 53$V $FWLYH 'XW\ VWDWXV DOVR DSSOLHV WR D 8QLIRUPHG 6HUYLFH PHPEHU ZKR LV DQ DFWLYH GXW\ FRPPLVVLRQHG RIILFHU RI WKH 86
3XEOLF +HDOWK 6HUYLFH RU WKH 1DWLRQDO 2FHDQLF DQG $WPRVSKHULF $GPLQLVWUDWLRQ 12$$ &RPPLVVLRQHG &RUSV


&RYHUDJH 8QGHU WKH 6&5$ LV %URDGHU LQ 6RPH &DVHV
&RYHUDJH XQGHU WKH 6&5$ LV EURDGHU LQ VRPH FDVHV DQG LQFOXGHV VRPH FDWHJRULHV RI SHUVRQV RQ DFWLYH GXW\ IRU SXUSRVHV RI WKH 6&5$ ZKR ZRXOG QRW EH
UHSRUWHG DV RQ $FWLYH 'XW\ XQGHU WKLV FHUWLILFDWH 6&5$ SURWHFWLRQV DUH IRU 7LWOH  DQG 7LWOH  DFWLYH GXW\ UHFRUGV IRU DOO WKH 8QLIRUPHG 6HUYLFHV SHULRGV
7LWOH  SHULRGV RI $FWLYH 'XW\ DUH QRW FRYHUHG E\ 6&5$ DV GHILQHG LQ DFFRUGDQFH ZLWK  86& " G


0DQ\ WLPHV RUGHUV DUH DPHQGHG WR H[WHQG WKH SHULRG RI DFWLYH GXW\ ZKLFK ZRXOG H[WHQG 6&5$ SURWHFWLRQV 3HUVRQV VHHNLQJ WR UHO\ RQ WKLV ZHEVLWH
FHUWLILFDWLRQ VKRXOG FKHFN WR PDNH VXUH WKH RUGHUV RQ ZKLFK 6&5$ SURWHFWLRQV DUH EDVHG KDYH QRW EHHQ DPHQGHG WR H[WHQG WKH LQFOXVLYH GDWHV RI VHUYLFH
)XUWKHUPRUH VRPH SURWHFWLRQV RI WKH 6&5$ PD\ H[WHQG WR SHUVRQV ZKR KDYH UHFHLYHG RUGHUV WR UHSRUW IRU DFWLYH GXW\ RU WR EH LQGXFWHG EXW ZKR KDYH QRW
DFWXDOO\ EHJXQ DFWLYH GXW\ RU DFWXDOO\ UHSRUWHG IRU LQGXFWLRQ 7KH /DVW 'DWH RQ $FWLYH 'XW\ HQWU\ LV LPSRUWDQW EHFDXVH D QXPEHU RI SURWHFWLRQV RI WKH 6&5$
H[WHQG EH\RQG WKH ODVW GDWHV RI DFWLYH GXW\


7KRVH ZKR FRXOG UHO\ RQ WKLV FHUWLILFDWH DUH XUJHG WR VHHN TXDOLILHG OHJDO FRXQVHO WR HQVXUH WKDW DOO ULJKWV JXDUDQWHHG WR 6HUYLFH PHPEHUV XQGHU WKH 6&5$
DUH SURWHFWHG


:$51,1* 7KLV FHUWLILFDWH ZDV SURYLGHG EDVHG RQ D ODVW QDPH 661GDWH RI ELUWK DQG DFWLYH GXW\ VWDWXV GDWH SURYLGHG E\ WKH UHTXHVWHU 3URYLGLQJ
HUURQHRXV LQIRUPDWLRQ ZLOO FDXVH DQ HUURQHRXV FHUWLILFDWH WR EH SURYLGHG
                 Case 3:19-cv-01231 Document 1-13 Filed 03/13/19 Page 3 ofResults
                                                                            4 as of : Feb-13-2019 12:29:30 PM
Department of Defense Manpower Data Center
                                                                                                                                                                                         SCRA 4.10




SSN:                          XXX-XX-4533
Birth Date:
Last Name:                    SERRANO TORRES
First Name:                   MILDRED
Middle Name:                  NOEMI
Status As Of:                 Feb-13-2019
Certificate ID:               XSN8SMP25T4K0K5

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                            Case 3:19-cv-01231 Document 1-13 Filed 03/13/19 Page 4 of 4
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                                Case 3:19-cv-01231 Document 1-14 Filed 03/13/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                 81,7(' 67$7(6 ',675,&7 &2857
                                                                                         IRU WKH
                                                                                'LVWULFW RI 3XHUWR 5LFR

                                                                                           
                                                                                           
                                                                                           
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                           
                                     3ODLQWLIIV                                          
                                                                                           
                                          Y                                                       &LYLO $FWLRQ 1R
                                                                                           
                                                                                           
                                                                                                  )RUHFORVXUH RI 0RUWJDJH
-26( /8,6 '( -(686 5(<(6 0,/'5(' 12(0, 6(55$12 7255(6 DQG WKHLU &RQMXJDO 3DUWQHUVKLS
                                                                                           
                                                                                           
                                   'HIHQGDQWV                                            

                                                                    6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
-26( /8,6 '( -(686 5(<(6 E\ KLPVHOI DQG DV D PHPEHU RI WKH &RQM 3DUW FRPS Z 0LOGUHG 1
8UE /RV &DRERV &DOOH *XDPi  3RQFH 35 
 Rd. 140, Km. 20.0. Int., Las Palmas Ward, Utuado, P.R. 00641; P. O. Box 1024, Utuado, P.R. 00641


             $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                      )5$1&(6 5,26 '( 025$1 (64
                                                                                                      &/(5. 2) &2857


'DWH
                                                                                                                6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01231 Document 1-14 Filed 03/13/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                Case 3:19-cv-01231 Document 1-15 Filed 03/13/19 Page 1 of 2

'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                                 81,7(' 67$7(6 ',675,&7 &2857
                                                                                         IRU WKH
                                                                                'LVWULFW RI 3XHUWR 5LFR

                                                                                           
                                                                                           
                                                                                           
8QLWHG 6WDWHV 'HSDUWPHQW RI $JULFXOWXUH )DUP 6HUYLFH $JHQF\
                                                                                           
                                     3ODLQWLIIV                                          
                                                                                           
                                          Y                                                       &LYLO $FWLRQ 1R
                                                                                           
                                                                                           
                                                                                                  )RUHFORVXUH RI 0RUWJDJH
-26( /8,6 '( -(686 5(<(6 0,/'5(' 12(0, 6(55$12 7255(6 DQG WKHLU &RQMXJDO 3DUWQHUVKLS
                                                                                           
                                                                                           
                                   'HIHQGDQWV                                            

                                                                    6800216 ,1 $ &,9,/ $&7,21

7R 'HIHQGDQW¶V QDPH DQG DGGUHVV
0,/'5(' 12(0, 6(55$12 7255(6 E\ KHUVHOI DQG DV D PHPEHU RI WKH &RQM 3DUW FRPS Z -RV
8UE /RV &DRERV &DOOH *XDPi  3RQFH 35 
 Rd. 140, Km. 20.0. Int., Las Palmas Ward, Utuado, P.R. 00641; P. O. Box 1024, Utuado, P.R. 00641


             $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

         :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D RU  ² RU  GD\V LQ D 6RFLDO 6HFXULW\ $FWLRQ ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG
FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ
WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\ ZKRVH QDPH DQG DGGUHVV DUH
-XDQ & )RUWXxR )DV

32 %R[  6DQ -XDQ 35 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                                                      )5$1&(6 5,26 '( 025$1 (64
                                                                                                      &/(5. 2) &2857


'DWH
                                                                                                                6LJQDWXUH RI &OHUN RU 'HSXW\ &OHUN
                        Case 3:19-cv-01231 Document 1-15 Filed 03/13/19 Page 2 of 2


'35 02',),(' $2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    7KLV VHFWLRQ VKRXOG QRW EH ILOHG ZLWK WKH FRXUW XQOHVV UHTXLUHG E\ )HG 5 &LY 3  O

          7KLV VXPPRQV IRU QDPH RI LQGLYLGXDO DQG WLWOH LI DQ\
ZDV UHFHLYHG E\ PH RQ GDWH                                          

               , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW SODFH
                                                                                RQ GDWH                            RU

               , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK QDPH
                                                                  D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ GDWH                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

               , VHUYHG WKH VXPPRQV RQ QDPH RI LQGLYLGXDO                                                                 ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI QDPH RI RUJDQL]DWLRQ
                                                                                RQ GDWH                            RU

               , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                         RU

               2WKHU VSHFLI\
                                                                                                                                       


          0\ IHHV DUH                           IRU WUDYHO DQG                       IRU VHUYLFHV IRU D WRWDO RI                      


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                            6HUYHU¶V VLJQDWXUH



                                                                                        3ULQWHG QDPH DQG WLWOH




                                                                                            6HUYHU¶V DGGUHVV

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                Case 3:19-cv-01231 Document 1-16 Filed 03/13/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                                District of Puerto Rico

                                                                                           )
                                                                                           )
                                                                                           )
United States Department of Agriculture (Farm Service Agency)
                                                                                           )
                                     Plaintiff(s)                                          )
                                                                                           )
                                          v.                                                       Civil Action No.
                                                                                           )
                                                                                           )
                                                                                           )       Foreclosure of Mortgage
JOSE LUIS DE JESUS REYES, MILDRED NOEMI SERRANO TORRES, and their Conjugal Partnership
                                                                                           )
                                                                                           )
                                   Defendant(s)                                            )

                                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Conjugal Partnership De Jesús-Serrano
Urb. Los Caobos, Calle Guamá #1843, Ponce, P.R. 00731
 Rd. 140, Km. 20.0. Int., Las Palmas Ward, Utuado, P.R. 00641; P. O. Box 1024, Utuado, P.R. 00641


             A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                      FRANCES RIOS DE MORAN, ESQ.
                                                                                                      CLERK OF COURT


Date:
                                                                                                                Signature of Clerk or Deputy Clerk
                        Case 3:19-cv-01231 Document 1-16 Filed 03/13/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                     Case 3:19-cv-01231 Document 1-17 Filed 03/13/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States Department of Agriculture-Farm Service Agency

        Defendant:         JOSE LUIS DE JESUS REYES, MILDRED NOEMI SERRANO TORRES, et als.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:19-cv-01231 Document 1-18 Filed 03/13/19 Page 1 of 1
